DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group VII, claim 15, in the reply filed on March 17, 2022 is acknowledged. Claims 1 links inventions 1-IX. Claims 1 and 15 are examined. Claims 2-14 and 16-18 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
   Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015) in view of Samuel et al. (U.S. Patent Number 9,187,755, issued Nov. 17, 2015), Doudna et al. (U.S. Patent Application Publication No. 2014/0068797, published Mar. 6, 2014), Chugh et al. (Cell-penetrating peptides: Nanocarrier for macromolecule delivery in living cells. IUBMB Life. 2010 Mar;62(3):183-93) and Wu et al. (Tn5 transposase-assisted transformation of indica rice. Plant J. 2011 Oct;68(1):186-200. Epub 2011 Jul 18).
Claim 1 is drawn to a method for targeted genetic modification of a plant genome without inserting exogenous genetic material into the genome, the method comprising:
(i) providing a plant cell that comprises an endogenous gene to be modified;
(ii) providing a purified Cas9 endonuclease protein and a guide RNA for targeted recognition of the endogenous gene; and
(iii) transfecting the plant cell with said purified Cas9 endonuclease protein and said guide RNA using biolistic or protoplast transformation, such that said Cas9 endonuclease introduces one or more double stranded DNA breaks (DSB) in the genome to produce a plant cell or cells having a detectable targeted genomic modification without the presence of any exogenous Cas9 genetic material in the plant genome.
Claim 15 is drawn to the method of claim 1, wherein transfection is effected through delivery of said purified Cas9 endonuclease protein into isolated plant protoplasts.
Yang et al. teach a method for targeted genetic modification of a plant genome, the method comprising: (i) providing a rice or potato plant cell protoplast that comprises an endogenous gene to be modified; (ii) providing a nucleic acid encoding a Cas9 endonuclease protein and a guide RNA targeted to the endogenous gene; and (iii) transfecting or transforming the plant cell with said nucleic acid encoding a Cas9 endonuclease protein and a guide RNA, such that said Cas9 endonuclease introduces one or more double stranded DNA breaks (DSB) in the genome to produce a plant cell or cells having a detectable targeted genomic modification (paragraphs [0123] – [0173]).
Yang et al. do not teach delivering a purified Cas9 endonuclease protein into plant protoplasts.
Samuel et al. teach a method comprising providing a plant cell; coating a nanoparticle with a sequence-specific nuclease (SSN); placing the plant cell and the coated nanoparticle in contact with each other; and allowing uptake of the nanoparticle and the SSN into the plant cell, including a method further comprising selecting the plant cell after uptake of the SSN into the plant cell, including wherein the selected cell is a regenerable cell, and including a method further comprising regenerating a plant from the regenerable cell (claims 1-13). The sequence-specific nuclease of Samuel et al. can be in the form of a purified protein (column 17 line 53-61; column 19 lines 3-5). The sequence-specific nuclease of Samuel et al. can induce one or more double stranded DNA breaks (DSB) in the genome (column 2 line 48 to column 3 line 7). The method of Samuel et al. can modify an endogenous gene of the plant cell without inserting exogenous genetic material (column 17 line 53-61). Samuel et al. also teach that when a purified sequence-specific nuclease is delivered into target plant cells, surgically specific mutations and gene knock-outs can be induced via non-homologous end joining (NHEJ), which in turn can produce a non-transgenic genetically modified plant that would bypass restrictions on transgenic crops, making the process of targeted gene editing possible without requiring a transgenic approach (column 17 line 53-61). 
Doudna et al. teach a method of site-specific modification of a target DNA in a plant cell, the method comprising: contacting the target DNA with: (i) a DNA-targeting RNA, or a DNA polynucleotide encoding the same, wherein the DNA-targeting RNA comprises: (a) a first segment comprising a nucleotide sequence that is complementary to a sequence in the target DNA; and (b) a second segment that interacts with a site-directed modifying polypeptide; and (ii) a site-directed modifying Cas9 polypeptide, or a polynucleotide encoding the same, wherein the site-directed modifying polypeptide comprises: (a) an RNA-binding portion that interacts with the DNA-targeting RNA; and (b) an activity portion that exhibits site-directed nuclease enzymatic activity that introduces a double strand break in the target DNA, wherein the contacting occurs under conditions that are permissive for nonhomologous end joining or homology-directed repair (claims 64, 68, 69, 70, 73, 76, 77, 78). Doudna et al. also teach that the site-directed modifying polypeptide may be provided to cells as a polypeptide, including as a polypeptide fused to a polypeptide permeant domain known to promote uptake by the cell, such as penetratin, the permeant peptide that comprises the HIV-1 tat basic region amino acid sequence, and permeant domains that include poly-arginine motifs (paragraphs [0287] - [0288]). Doudna et al. further teach that the site-directed modifying polypeptide may be produced in vitro or by eukaryotic cells or by prokaryotic cells, and may be further processed by unfolding, and may be further refolded, using methods known in the art (paragraph [0289]).
Chugh et al. teach the use of cell-penetrating peptides to deliver proteins and nucleic acids to plant protoplasts (page 189 column 1 through column 2 first full paragraph).
Wu et al. teach delivering to a rice plant cell a purified Tn5 transposase protein complexed with a transposon using biolistic transformation (page 198 column 2).
Given the teachings of Yang et al. that an endogenous gene in a plant genome can be targeted and modified by a Cas9 endonuclease protein expressed from a nucleic acid encoding the Cas9 endonuclease protein that has been introduced into a plant cell protoplast, given the teachings of Doudna et al. that an endogenous gene in a plant genome can be targeted and modified by a Cas9 endonuclease protein expressed from a nucleic acid encoding the Cas9 endonuclease protein that has been introduced into a plant cell or by a Cas9 endonuclease protein that has been introduced into a plant cell, given the teachings of Samuel et al. that delivery of a purified sequence-specific nuclease into target plant cells can result in the production of surgically specific mutations and gene knock-outs via non-homologous end joining (NHEJ) to produce a non-transgenic genetically modified plant, given the teachings of Chugh et al. that cell-penetrating peptides can be used to deliver proteins and nucleic acids to plant protoplasts, and given the teachings of Wu et al. that a purified protein complexed with a nucleic acid can be delivered to a plant cell biolistically, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deliver a purified Cas9 endonuclease protein complexed with a guide RNA to a plant cell or to a plant protoplast cell, biolistically or by protoplast transformation, in order to genetically modify a targeted endogenous gene. Further, a plant cell with a delivered purified Cas9 endonuclease protein and a guide RNA targeted to an endogenous plant gene wherein the Cas9 endonuclease protein has introduced one or more DSB into the plant genome such that the plant cell has a detectable targeted genomic modification without the presence of any exogenous Cas9 genetic material in the plant genome also would have prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, since the prior art explicitly apprises the skilled artisan of this end result.
One skilled in the art would have recognized the use of biolistic delivery or protoplast transformation as among a finite number of alternatives for delivering a purified protein and/or a guide RNA to a plant cell and/or a plant protoplast, since the prior art teaches that these methods  are useful for this purpose. One skilled in the art also would have been motivated to deliver a purified Cas9 endonuclease protein complexed with a guide RNA to a plant cell biolistically or by protoplast transformation in order to produce a non-transgenic genetically modified plant therefrom that would bypass restrictions on transgenic crops. One skilled in the art would have had a reasonable expectation of success, given the success of Yang et al. in targeting and modifying an endogenous plant gene by expressing in a plant cell protoplast a Cas9 endonuclease protein from a nucleic acid that has been introduced into the cell, given the success of others in introducing proteins and nucleic acids directly into plant cells and plant protoplasts, and given the success of Wu et al. in delivering a purified protein complexed with a nucleic acid to a plant cell biolistically. 
Thus the claimed invention would have been prima facie obvious as a whole to one of ordinary skill in the art before the effective filing date of the claimed invention.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662